Title: From George Washington to Thomas Smith, 5 March 1788
From: Washington, George
To: Smith, Thomas



Sir,
Mount Vernon March 5th 1788

Your letter of the 5th Ulto came duly to hand—The sum of £50 which you and Mr Ross have received for bringing and prosecuting my Ejectments is perfectly satisfactory to me, I only wish it may be so to you—if it is not I must repeat my request that you will satisfy yourself.
I find that the greatest part of the money which you have received on my acct has been paid without suits being brought as in this case you have all the trouble of a collector, without the benefit of a Lawyer, it is my wish that you would retain whatever is the customary commission for collecting, or receive a compensation for your trouble in some other way.
Major Freeman, in a letter to me before he left Fayette

County, mentioned his having deposited in the hands of a Mr Richd Noble at Red-Stone about £30 for me and sundry papers which he was to forward to me—I have written to him twice upon the subject but have recd no answer, I will, therefore, be much obliged to you, Sir, if you will get them from Mr Noble whenever you are again in that part of the Country, and convey them to me. I am Sir Yr Most Obedt Hble Sert

Go. Washington

